                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 1 of 29



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043

                                      7   Attorneys for Defendant
                                          BUYERQUEST, INC.
                                      8

                                      9                              UNITED STATES DISTRICT COURT

                                     10                             NORTHERN DISTRICT OF CALIFORNIA

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   TRADESHIFT, INC., a Delaware corporation,   )   CASE NO. 3:20-cv-01294-RS
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                                                                      )
                                     13                               Plaintiff,      )   [REDACTED VERSION]
                                                                                      )
                                     14          vs.                                  )   DEFENDANT BUYERQUEST,
                                                                                      )   INC.’S NOTICE OF MOTION AND
                                     15   BUYERQUEST, INC., an Ohio corporation,          MOTION FOR SUMMARY
                                                                                      )
                                                                                          JUDGMENT; MEMORANDUM OF
                                     16                               Defendant.      )   POINTS AND AUTHORITIES IN
                                                                                      )   SUPPORT THEREOF
                                     17                                               )
                                                                                      )
                                     18                                               )   Judge: Hon. Richard Seeborg
                                                                                      )   Courtroom: 3 (17th Floor)
                                     19                                               )
                                                                                      )   Date: September 9, 2021
                                     20                                               )   Time: 1:30 p.m.
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                          [REDACTED VERSION]
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 2 of 29



                                      1          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

                                      2          PLEASE TAKE NOTICE THAT on September 9, 2021, at 1:30 p.m., or as soon

                                      3   thereafter as the matter may be heard, in the Courtroom of the Honorable Richard Seeborg,

                                      4   located at Courtroom 3 – 17th Floor, 450 Golden Gate Avenue, San Francisco CA 94102,

                                      5   Defendant BuyerQuest, Inc. (“BuyerQuest” or “BQ”) will, and hereby does, move the Court for

                                      6   summary judgment, pursuant to Federal Rule of Civil Procedure 56, as to all three Causes of

                                      7   Action asserted against it by Plaintiff Tradeshift, Inc. (“Tradeshift” or “TS”) in its Complaint.

                                      8   Namely, the Causes of Action for Breach of Contract; Tortious Interference with Contract; and,

                                      9   Breach of the Covenant of Good Faith and Fair Dealing.

                                     10          BuyerQuest respectfully requests that the Court grant its motion, enter summary

                                     11   judgment in its favor as to all three causes of action in the Complaint and dismiss the Complaint
Gordon Rees Scully Mansukhani, LLP




                                     12   in its entirety. This Motion is based on this Notice of Motion and Motion for Summary
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Judgment and the following Memorandum of Points and Authorities in support thereof; the

                                     14   Declarations and evidence submitted concurrently herewith; and, the Complaint and other

                                     15   pleadings in this matter; the arguments of counsel; and, all other material which may properly

                                     16   come before the Court at or before the hearing of this Motion.

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                          [REDACTED VERSION]
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                               Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 3 of 29



                                      1                                                        TABLE OF CONTENTS

                                      2                                                                                                                                                Page

                                      3   I.          INTRODUCTION .............................................................................................................. 2
                                      4   II.         STATEMENT OF FACTS ................................................................................................. 2
                                      5               A.        Tradeshift, BuyerQuest, and Smucker .................................................................... 2
                                      6               B.        The Tradeshift-BuyerQuest Agreement .................................................................. 3
                                      7               C.        The Tradeshift-Smucker Agreement....................................................................... 5
                                      8               D.        The Smucker Project ............................................................................................... 6
                                      9               E.        Tradeshift’s Performance Failures on the Smucker Project ................................... 6
                                     10               F.        Smucker’s Decision to Terminate the Tradeshift-Smucker Agreement ................. 7
                                     11               G.        Tradeshift’s Failure to Timely Pay BuyerQuest ..................................................... 8
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                                      H.        Smucker Terminates the Tradeshift-Smucker Agreement ...................................... 9
     San Francisco, CA 94111




                                     13               I.        Tradeshift Terminates the Tradeshift-BuyerQuest Agreement and
                                                                Sues ....................................................................................................................... 11
                                     14
                                          III.        ARGUMENT .................................................................................................................... 11
                                     15
                                                      A.        Summary Judgment Standard ............................................................................... 11
                                     16
                                                      B.        No Genuine Issue of Material Fact Exists as to Breach of Contract .................... 11
                                     17
                                                                1.         Tradeshift Did Not Perform under the Tradeshift-
                                     18                                    BuyerQuest Agreement ............................................................................. 12
                                     19                         2.         Tradeshift Cannot Establish BuyerQuest’s Breach................................... 13
                                     20                         3.         Tradeshift Cannot Recover Lost Profits ................................................... 14
                                     21               C.        No Genuine Issue of Material Fact Exists as to Tortious Interference ................. 16
                                     22                         1.         Tradeshift Cannot Establish the Existence of a Valid
                                                                           Contract ..................................................................................................... 17
                                     23
                                                                2.         Tradeshift Cannot Establish an Intentional Act Designed to
                                     24                                    Induce Breach ........................................................................................... 17
                                     25                         3.         Tradeshift Cannot Establish Causation ..................................................... 20
                                     26               D.        No Genuine Issue of Material Fact Exists as to Breach of the
                                                                Covenant of Good Faith and Fair Dealing ............................................................ 21
                                     27
                                          IV.      CONCLUSION ................................................................................................................. 22
                                     28                                                             -i-
                                                 DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 4 of 29



                                      1                                                  TABLE OF AUTHORITIES

                                      2                                                                                                                                   Page(s)

                                      3   Cases
                                      4   ACIM NY, L.L.C. v. Nissan N. Am., Inc.,
                                            No. 17 CIV. 729 (LGS),
                                      5     2019 WL 935424 (S.D.N.Y. Feb. 26, 2019) ............................................................................ 13
                                      6   Am. Software v. Ali,
                                            46 Cal. App. 4th 1386 (Cal. Ct. App. 1996)............................................................................. 15
                                      7
                                          Anderson v. Liberty Lobby, Inc.,
                                      8     477 U.S. 242 (1986) .................................................................................................................. 11
                                      9   Bauer v. Interpublic Group of Companies, Inc.,
                                            255 F. Supp. 2d 1086 (N.D. Cal. 2003).............................................................................. 18, 21
                                     10
                                          Cabanas v. Gloodt Assocs.,
                                     11     942 F. Supp. 1295 (E.D. Cal. 1996),
Gordon Rees Scully Mansukhani, LLP




                                            aff'd sub nom. Cabanas v. Gloodt Assocs., Inc.,
                                     12
   275 Battery Street, Suite 2000




                                            141 F.3d 1174 (9th Cir. 1998) .................................................................................................. 19
     San Francisco, CA 94111




                                     13   Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
                                            (1990) 222 Cal. App. 3d 1371 (Cal. Ct. App. 1990) ................................................................ 21
                                     14
                                          Carma Developers, Inc. v. Marathon Dev. Cal., Inc.,
                                     15     2 Cal. 4th 342 (Cal. 1992) ........................................................................................................ 22
                                     16   Celotex Corp. v. Catrett,
                                            477 U.S. 317 (1986) .................................................................................................................. 11
                                     17
                                          DeVoto v. Pacific Fidelity Life Ins. Co.,
                                     18     618 F.2d 1340 (9th Cir. 1980) .................................................................................................. 18
                                     19   Emeryville Redevelopment Agency v. Harcros Pigments, Inc.,
                                            101 Cal.App.4th 1083 (Cal. Ct. App. 2002)............................................................................. 13
                                     20
                                          Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,
                                     21     525 F.3d 822 (9th Cir.2008) ..................................................................................................... 17
                                     22   Food Safety Net Svcs. v. Eco Safe Systems USA, Inc.,
                                            209 Cal. App. 4th 1118 (Cal. Ct. App. 2012)........................................................................... 15
                                     23
                                          Hahn v. Diaz-Barba,
                                     24     194 Cal. App. 4th 1177 (Cal. Ct. App. 2011)........................................................................... 20
                                     25   Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,
                                            525 F.3d 822 (9th Cir. 2008) .................................................................................................... 16
                                     26
                                          Ixchel Pharma, LLC v. Biogen, Inc.,
                                     27      9 Cal. 5th 1130 (Cal. 2020) ....................................................................................................... 16
                                     28                                      -ii-
                                               DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 5 of 29



                                      1   Lewis Jorge Constr. Mgmt. v. Pomona Unified Sch. Dist.,
                                            34 Cal. 4th 960 (Cal. 2004) ...................................................................................................... 15
                                      2
                                          Matilock, Inc. v. Pouladdej,
                                      3     2020 WL 3187198 (N.D. Cal. June 15, 2020) ......................................................................... 20

                                      4   Moore v. Apple Inc.,
                                            2015 WL 7351464 (N.D. Cal. Nov. 20, 2015) ......................................................................... 21
                                      5
                                          Moser v. Encore Cap. Grp., Inc.,
                                      6     455 F. App'x 745 (9th Cir. 2011) ............................................................................................. 21

                                      7   Online Policy Grp. v. Diebold, Inc.,
                                            337 F. Supp. 2d 1195 (N.D. Cal. 2004).................................................................................... 19
                                      8
                                          Powertech Tech., Inc. v. Tessera, Inc.,
                                      9     No. 10 Civ. 945,
                                            2013 WL 12324116 (N.D. Cal. Apr. 15, 2013)........................................................................ 13
                                     10
                                          Renaissance Realty, Inc. v. Soriano,
                                     11     120 Cal. App. 3d Supp. 13 (Cal. Ct. App. 1981) ..................................................................... 17
Gordon Rees Scully Mansukhani, LLP




                                     12   Richman v. Hartley,
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                             (2014) 224 Cal.App.4th 1182 ................................................................................................... 12
                                     13
                                          Rosenfeld v. JPMorgan Chase Bank, N.A.,
                                     14     732 F. Supp. 2d 952 (N.D. Cal. 2010)...................................................................................... 21

                                     15   Sade Shoe Co. v. Oschin & Snyder,
                                            162 Cal. App. 3d 1174 (Cal. Ct. App. 1985) ............................................................................ 19
                                     16
                                          Savage v. Pac. Gas & Elec. Co.,
                                     17     21 Cal. App. 4th 434 (Cal. Ct. App. 1993)............................................................................... 20

                                     18   Shamblin v. Berge,
                                            166 Cal. App. 3d 118 (Cal. Ct. App. 1985) .............................................................................. 17
                                     19
                                          Tradeshift, Inc. v. Smucker Services Co.,
                                     20     No. 20-cv-03661-ER (S.D.N.Y) ............................................................................................... 11

                                     21   Tunkl v. Regents of the Univ. of California,
                                            60 Cal. 2d 92 (Cal. 1963) ......................................................................................................... 15
                                     22
                                          VasoNova Inc. v. Grunwald,
                                     23     2012 WL 4119970 (N.D. Cal. Sept. 18, 2012) ......................................................................... 20

                                     24   Worldwide Primates, Inc. v. McGreal,
                                            26 F.3d 1089 (11th Cir. 1994) .................................................................................................. 20
                                     25
                                          Statutes
                                     26
                                          Civil Code
                                     27     Section3000 .............................................................................................................................. 15

                                     28                                      -iii-
                                               DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 6 of 29



                                      1   Rules

                                      2   Federal Rules of Civil Procedure
                                            Rule 56 ...................................................................................................................................... 11
                                      3
                                          Treatises
                                      4
                                          Restatement of Torts
                                      5     Section 432 ............................................................................................................................... 21

                                      6   Restatement of Torts
                                            Section 769 ............................................................................................................................... 19
                                      7
                                          Restatement of Torts
                                      8     Section 772 ......................................................................................................................... 19, 20

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28                                      -iv-
                                               DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 7 of 29



                                      1                                         STATEMENT OF ISSUES

                                      2          1.      Whether any genuine issue of material fact exists as to Tradeshift’s Cause of

                                      3   Action for Breach of Contract. Specifically:

                                      4          a. Whether Tradeshift can prove its performance given it failed to timely pay BuyerQuest

                                      5   under the Tradeshift-BuyerQuest Agreement;

                                      6          b. Whether Tradeshift can prove a breach given there is no admissible evidence of any

                                      7   breach by BuyerQuest;

                                      8          c. Whether Tradeshift’s sole damages claim for lost profits is barred by the Tradeshift-

                                      9   BuyerQuest Agreement that expressly precludes recovery of such damages.

                                     10          2.      Whether any genuine issue of material fact exists as to Tradeshift’s Cause of

                                     11   Action for Tortious Interference with Contract. Specifically:
Gordon Rees Scully Mansukhani, LLP




                                     12          a. Whether Tradeshift can prove a valid contract between it and a third-party given that
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Smucker voided the Tradeshift-Smucker Agreement for fraudulent inducement by Tradeshift;

                                     14          b. Whether Tradeshift can establish an intentional act by BuyerQuest designed to disrupt

                                     15   the Tradeshift-Smucker Agreement given that the conduct complained of was undertaken either

                                     16   to protect BuyerQuest’s economic interest in the Tradeshift-Smucker Agreement or to provide

                                     17   truthful information;

                                     18          c. Whether Tradeshift can establish that any conduct of BuyerQuest caused the

                                     19   termination of the Tradeshift-Smucker Agreement given that Smucker’s termination decision

                                     20   was independent of any conduct by BuyerQuest.

                                     21          3.      Whether any genuine issue of material fact exists as to Tradeshift’s Cause of

                                     22   Action for Breach of the Covenant of Good Faith and Fair Dealing. Specifically:

                                     23          a. Whether the Cause of Action is barred by the Non-Exclusivity provisions of the

                                     24   Tradeshift-BuyerQuest Agreement that expressly permits solicitation of existing clients.

                                     25

                                     26

                                     27

                                     28                                    -1-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                               Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 8 of 29



                                      1                             MEMORANDUM OF POINTS AND AUTHORITIES

                                      2   I.       INTRODUCTION

                                      3            This is a business tort case about two Agreements and a complex three-party software

                                      4   implementation. Tradeshift and BuyerQuest are erstwhile partners who teamed up to win a large

                                      5   e-procurement system contract with Smucker, the well-known consumer foods company. 1 When

                                      6   Tradeshift failed to perform, Smucker terminated it and later sued it for fraudulent inducement.

                                      7   After Tradeshift’s termination, BuyerQuest successfully completed the project alone and under a

                                      8   new contract between it and Smucker.

                                      9            Tradeshift sued BuyerQuest alleging breach of their separate Agreement and tortious

                                     10   interference with the Tradeshift-Smucker Agreement. Tradeshift claims BuyerQuest convinced

                                     11   Smucker to terminate it through a series of machinations and disparagements.
Gordon Rees Scully Mansukhani, LLP




                                     12            The complete record after discovery belies this theory. Smucker voided its Agreement
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   with Tradeshift after a lengthy, thorough, and independent internal business review. BuyerQuest

                                     14   exerted no influence on the decision – a decision made inevitable by Tradeshift’s well-

                                     15   documented failures on the Smucker Project. Nor does any evidence show BuyerQuest breached

                                     16   the Tradeshift-BuyerQuest Agreement. Tradeshift itself failed to perform its payment

                                     17   obligations under that Agreement, forcing BuyerQuest to act justifiably in approaching Smucker

                                     18   to assist its attempts to collect.

                                     19            Now with a complete factual record, Tradeshift cannot establish essential elements of any

                                     20   of its three Causes of Action. There are no genuine issues of material fact for a jury.

                                     21   II.      STATEMENT OF FACTS

                                     22            A.     Tradeshift, BuyerQuest, and Smucker

                                     23            Plaintiff-Tradeshift and Defendant-BuyerQuest both provide cloud-based business-to-

                                     24   business software designed to automate users’ commercial transactions with their suppliers. In

                                     25   April 2019, the two partnered together to win a joint project for non-party Smucker Services Co.

                                     26
                                          1
                                           All references “Phillips, __” or “Ex.__” are to the concurrently-filed Declaration of Anthony D.
                                     27   Phillips In Support of BuyerQuest’s Motion for Summary Judgment and its accompanying
                                          exhibits.
                                     28                                                   -2-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 9 of 29



                                      1   (“Smucker” or “JMS”) to implement for Smucker a new electronic procurement system. As

                                      2   envisioned by Smucker, that system would automate the management of Smucker’s hundreds of

                                      3   suppliers; the generation of purchase orders; the reconciliation of goods received; and, the

                                      4   processing and payment of invoices. Smucker aimed to select and implement the new system

                                      5   before May 2020, when its software subscription with its incumbent provider, Ariba, would end.

                                      6          Smucker undertook an extensive vendor selection process before accepting the joint

                                      7   Tradeshift-BuyerQuest proposal in June 2019. Smucker asked a number of candidates to answer

                                      8   its Request for Proposal (RFP), a document posing detailed questions about the software

                                      9   functionality, pricing, experience, and financial condition of each. Ex. C. Successful RFP

                                     10   respondents were then asked to complete a more detailed Business Requirements Document

                                     11   (BRD) that listed over 180 “Must Have” functions that the selected software would have to
Gordon Rees Scully Mansukhani, LLP




                                     12   provide. Ex. D. Candidates were admonished by Smucker that “Failure to deliver [on “Must
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Have” requirements] would constitute a project failure.” Id., at TS_BQ_00004383.

                                     14          Tradeshift and BuyerQuest responded separately to the Smucker RFP in March 2019,

                                     15   then together to the BRD in June 2019 – having by then agreed to bid for the project jointly. In

                                     16   the BRD response, Tradeshift represented that it could deliver dozens of “Must Have”

                                     17   requirements. Ex. D. Smucker would later sue Tradeshift for misrepresenting its ability to

                                     18   provide at least eight of those specific Must Have functions. Ex. E (¶¶ 48-50).

                                     19

                                     20

                                     21   Ex. C (RFP Response Nos. 1.2; 1.5). In actual fact,                                            0

                                     22                                     I Ex. F.   Smucker has also sued Tradeshift for those

                                     23   misrepresentations, among others. Ex. E (¶¶ 28-29). Nevertheless, Smucker decided in June

                                     24   2019 to accept the joint Tradeshift-BuyerQuest proposal.

                                     25          B.      The Tradeshift-BuyerQuest Agreement

                                     26          To facilitate the Smucker Project and potential future relationships, Tradeshift and

                                     27   BuyerQuest entered into their own contract in June 2019. It comprised three parts: a “Master

                                     28                                    -3-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 10 of 29



                                      1   Agreement for the Tradeshift Partner Program” (“MSA” (Ex. A-1)) that governed the parties’

                                      2   relationship, generally; a “Cross-Selling Attachment” (“CSA” (Ex. A-2)) that governed referrals

                                      3   and joint sales; and, a Reseller Order Form (“ROF” (Ex. A-3)) specific to the Smucker Project

                                      4   itself (together, the “Tradeshift-BuyerQuest Agreement”). The Tradeshift-BuyerQuest

                                      5   Agreement includes the following relevant provisions:

                                      6                    Limitation of Liability.
                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13             The CSA modified this Limitation of Liability to

                                     14                                      CSA 9.4. As detailed below, the amount paid to BuyerQuest

                                     15   under the ROF was               . The ROF specifically incorporated both Limitation of Liability

                                     16   provisions. ROF, Exhibit C § 8.2

                                     17             Payment Terms. The ROF contemplated both software subscription fees and consulting

                                     18   fees. Tradeshift would invoice Smucker in accordance with the Tradeshift-Smucker Agreement

                                     19   (discussed below); Smucker would pay Tradeshift; then Tradeshift would pass through to

                                     20   BuyerQuest its portion of the fees

                                     21                                    ROF § 3.d.

                                     22             Risk Sharing Term.

                                     23

                                     24

                                     25

                                     26   2
                                              That section also added one exception not applicable here: “

                                     27

                                     28                                       -4-
                                                DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 11 of 29



                                      1

                                      2                                            ROF § 6(a)(A)(a).

                                      3          Statement of Work. The ROF included a Statement of Work that defined the scope of

                                      4   the Smucker Project, along with specific technical tasks that Tradeshift and BuyerQuest would

                                      5   each perform to integrate their two software products with Smucker’s systems. The Statement of

                                      6   Work included “General Assumptions” made by BuyerQuest about how the project would

                                      7   proceed and how project management duties would be divided with Tradeshift. Nothing in the

                                      8   Statement of Work, or elsewhere in the Tradeshift-BuyerQuest Agreement, prohibits direct

                                      9   communication between BuyerQuest and Smucker or mandates Tradeshift’s inclusion in all

                                     10   communications between BuyerQuest and Smucker. Id., Ex. F § 3.1.

                                     11          Non-Exclusivity.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18               see also, Ex. HH (Response to RFA No. 2).

                                     19          C.      The Tradeshift-Smucker Agreement

                                     20          On June 30, 2019, Tradeshift and Smucker executed the Tradeshift-Smucker Agreement.

                                     21   Ex. B. BuyerQuest did not sign, but was named in it as a “Key Subcontractor”. Id., at p.1.

                                     22          The Tradeshift-Smucker Agreement provided that Smucker would pay

                                     23   M   ” after invoicing. Id., at § 3(c).

                                     24

                                     25

                                     26

                                     27

                                     28                                     -5-
                                              DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 12 of 29



                                      1             D.     The Smucker Project

                                      2             The Smucker Project began in July 2019. BuyerQuest’s project team worked largely on-

                                      3   site at Smucker’s offices in Orrville, Ohio where they routinely interacted with Smucker’s staff.

                                      4   The same BuyerQuest staff members remained on the Project throughout. By contrast, on-site

                                      5   attendance by Tradeshift was periodic and the project handled by a revolving-door of different

                                      6   staff members. As early as August 2019, Smucker expressed concern about Tradeshift’s

                                      7   approach and its ability to deliver the project timely and complete. Ex. G.

                                      8             It soon became apparent that Tradeshift could not deliver certain “Must Have” functions

                                      9   it had committed to in the BRD. For example,

                                     10

                                     11                                                                                             Ex. H.
Gordon Rees Scully Mansukhani, LLP




                                     12   Tradeshift’s overreach did not go unnoticed by the BuyerQuest team left to pick up the slack.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Early on, BuyerQuest’s CEO privately likened Tradeshift to “FyreFest” – the notorious failed

                                     14   2017 luxury music festival that over-promised and catastrophically under-delivered leading to

                                     15   litigation and two documentaries. Ex. I [pp. 207:6-208:1]. At BuyerQuest, the nickname stuck.

                                     16                                                                           I Id.   Further delays

                                     17   beyond May would put Smucker in the position of having to renew the software subscription it

                                     18   had with Ariba, its legacy e-procurement provider, and to keep that system in place longer than

                                     19   planned. It nevertheless became apparent that the May 2020 Go-Live date was not feasible with

                                     20   Tradeshift, either. Ex. K.3

                                     21             E.     Tradeshift’s Performance Failures on the Smucker Project

                                     22             The testing phase of the Smucker Project began in December 2019. As of January 6,

                                     23   2020, Smucker had compiled a list of defects that included seven unresolved issues with

                                     24   Tradeshift’s product that Smucker considered “Critical” or “Fatal” meaning the project could not

                                     25   be completed while they remained unresolved. Ex. J. Certain issues had stood unresolved for

                                     26

                                     27   3
                                              “
                                     28                                         -6-
                                                  DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 13 of 29



                                      1   over twenty days without a satisfactory response from Tradeshift. Id.

                                      2

                                      3                           Ex. L; see also, Ex. M [pp. 71:24-72:11; 75:21-76:18.]; Ex. FF I

                                      4                                                                                                 . On

                                      5   January 16, Smucker terminated the Tradeshift-Smucker Agreement by letter. Ex. N.

                                      6          F.         Smucker’s Decision to Terminate the Tradeshift-Smucker Agreement

                                      7          The January 16 termination of the Tradeshift-Smucker Agreement was the culmination of

                                      8   months of growing concern at Smucker. Smucker conducted a thorough and deliberative internal

                                      9   analysis of its business relationship with Tradeshift and developed a contingency plan should

                                     10   Tradeshift continue failing to perform. That process involved a number of Smucker executives

                                     11   independently analyzing different aspects of Tradeshift’s performance and suitability as a partner
Gordon Rees Scully Mansukhani, LLP




                                     12   and ultimately recommending its termination and replacement. Ex. O [pp. 185:10-186:18 (“I
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                                                                    ”)]. Smucker’s Senior Director of

                                     14   Procurement explained the reasons for the termination of the Tradeshift-Smucker Agreement at

                                     15   his deposition:

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21                                           .

                                     22   Ex. O [p. 263:12-23].
                                     23          The recommendations were also memorialized in writing in an internal Smucker
                                     24   document. See, Ex. FF (“
                                     25                                                                                      ”). Concerns
                                     26   about Tradeshift’s financial viability also factored into the decision. Ex. O, at 264:22 (“
                                     27

                                     28                                    -7-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 14 of 29



                                      1                                                 .”). Financial concerns germinated from three

                                      2   sources in October 2019: what Smucker called “social listening” about the company; 4

                                      3   Tradeshift’s “front-running” of invoices, that is attempts to collect them before they became

                                      4   due;5 and, from BuyerQuest’s answers to Smucker’s questions about whether Tradeshift had paid

                                      5   it by late October – it had not.6   These concerns prompted Smucker to inquire further.

                                      6             On October 31, 2019, Smucker’s Senior Vice President-Rob Ferguson contacted

                                      7   Tradeshift’s CEO-Christian Lanng to discuss                                      IEx. Q; Ex. R
                                      8   [p. 17:17-18:8; 19:1-10]. Mr. Lanng referred Mr. Ferguson to Peter van Pruissen, Tradeshift’s

                                      9   then-CFO. Ex. R [p. 19:7-10]. The two spoke on November 4, 2019 and corresponded further.

                                     10   Mr. Ferguson requested copies of Tradeshift’s audited financial statements; to speak with

                                     11   Tradeshift’s auditor; or, an Agreed-Upon Procedures letter from the auditor to confirm whether it
Gordon Rees Scully Mansukhani, LLP




                                     12   had (or had not) delivered an unmodified audit opinion. Ex. Q. Tradeshift did not provide any
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   of the requested information. Ex. P [pp. 75:23-76:2; 77:10-80:17; 81:6-15]. 7

                                     14             G.     Tradeshift’s Failure to Timely Pay BuyerQuest

                                     15             Also in late October 2019, Smucker asked BuyerQuest-CEO Jack Mulloy about

                                     16   BuyerQuest’s experience collecting payment from Tradeshift. Ex. I [pp. 211:8-217:6]. Mulloy

                                     17   candidly divulged that Tradeshift had not paid BuyerQuest by that time. The two returned to the

                                     18   topic in conversation and correspondence through the end of 2019, with Mr. Mulloy detailing

                                     19   BuyerQuest’s ongoing frustrated attempts to collect from Tradeshift and its hope that a direct

                                     20   payment relationship between BuyerQuest and Smucker would alleviate the problem by

                                     21   eliminating Tradeshift as an intermediary. Ex. I [p. 272:6-15]; Ex. O [pp. 102:11-103:6]. In that

                                     22
                                          4
                                              Ex. I [p.211:3-24
                                     23                                                      ; Ex. P [p.71:16-23].
                                          5
                                              Ex. O [pp. 168:4-172:4(“
                                     24

                                     25
                                                             ].
                                     26   6
                                              Ex. I [p.216:23-25
                                                                          ]; Ex. O [p.80:15-81:9].
                                     27   7
                                              “
                                     28                                         -8-
                                                  DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 15 of 29



                                      1   context, Mulloy also shared with Smucker certain online reviews about Tradeshift that appeared

                                      2   on the public Glassdoor website and that BuyerQuest found them concerning. Ex. S.

                                      3           Tradeshift did not pay BuyerQuest in accordance with the Tradeshift-BuyerQuest

                                      4   Agreement. BuyerQuest invoiced Tradeshift for the first installment of its fees on July 1, 2019 –

                                      5   a total of           . Ex. T. On June 30, 2019 and again on August 31, Tradeshift invoiced

                                      6   Smucker in accordance with the Tradeshift-Smucker Agreement. Ex. U. Smucker paid

                                      7   Tradeshift             on October 2, 2019. Ex. V. Payment from Tradeshift to BuyerQuest was

                                      8   therefore due on October 17 under the Tradeshift-BuyerQuest Agreement.

                                      9           Tradeshift did not make its first payment to BuyerQuest until November 7 and then only

                                     10   in the amount of             . Ex. W. On October 31, Smucker made a second payment of

                                     11                in satisfaction of Tradeshift’s August 31 invoice. Ex. X. Tradeshift did not make its
Gordon Rees Scully Mansukhani, LLP




                                     12   second payment to BuyerQuest until January 2, 2020, more than sixty days after receipt from
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Smucker. Ex. Y [p. 82:6-21]. The two eventual Tradeshift payments totaled                 .

                                     14           Between October and December, BuyerQuest made repeated demands for payment from

                                     15   Tradeshift and Tradeshift repeatedly reneged on its promises to make such payments. Ex. Z.

                                     16   BuyerQuest’s concerns heightened as the weeks went by, reaching a point at which BuyerQuest

                                     17   questioned whether it could continue staffing the project. Ex. O [104:16-105:1]. BuyerQuest

                                     18   shared its concerns with Smucker in the hope Smucker might press Tradeshift to comply with its

                                     19   agreement to pass through the payments it had received. Id. [pp. 102:11-103:6]; Ex. S at

                                     20   BARR0001 (“The ONLY leverage BQ has to get paid by TS is JMS.”).

                                     21           H.        Smucker Terminates the Tradeshift-Smucker Agreement

                                     22           By December, Smucker had concluded Tradeshift had failed to perform on the Smucker

                                     23   Project. Ex. O [p. 222:5-223:8

                                     24                                                   ). Smucker thereafter prepared to execute its

                                     25   contingency plan, in part by requesting a proposal from BuyerQuest to take over the whole

                                     26

                                     27

                                     28                                     -9-
                                              DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 16 of 29



                                      1   Smucker Project.8 BuyerQuest’s team met with Smucker’s team at the BuyerQuest office in

                                      2   Berea, Ohio on January 7, 2020 and presented as requested. Smucker ultimately selected

                                      3   BuyerQuest and the two companies contracted on March 6, 2020. BuyerQuest went on to

                                      4   complete the project and remains Smucker’s e-procurement vendor today.

                                      5             Smucker reached the decision to terminate the Tradeshift-Smucker Agreement

                                      6   independently, based on business reasons and factual determinations made deliberatively and

                                      7   alone. The record on this point is clear. Mr. Barr of Smucker testified unequivocally:

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                                                                      Ex. GG [pp.252:14-253:17];

                                     14   see also, Ex. FF. The independence of the analysis was made plain to Tradeshift’s CEO during

                                     15   his conversation with Smucker in October:

                                     16

                                     17                                                                              Ex. R [p. 19:1-10].

                                     18             On January 16, 2020, Smucker terminated the Tradeshift-Smucker Agreement. Ex. N. In

                                     19   its termination letter,

                                     20

                                     21                                 Id. In May 2020, Smucker sued Tradeshift for Fraudulent

                                     22   Inducement and to void the Tradeshift-Smucker Agreement. Ex. E. Smucker asserts various

                                     23   misrepresentations made by Tradeshift about the functionality of its products as well as its

                                     24   financial condition. Tradeshift sued Smucker for breach of contract in the same lawsuit. The

                                     25   case is pending in the United States District Court for the Southern District of New York. See,

                                     26
                                          8
                                              That BuyerQuest would step into the void left by Tradeshift was no foregone conclusion –
                                     27

                                     28                                       -10-
                                                DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 17 of 29



                                      1   Tradeshift, Inc. v. Smucker Services Co., No. 20-cv-03661-ER (S.D.N.Y).

                                      2            I.     Tradeshift Terminates the Tradeshift-BuyerQuest Agreement and Sues

                                      3            On January 23, 2020, in reaction to Smucker’s termination, Tradeshift sent a letter to

                                      4   BuyerQuest that read, in part:

                                      5                                                                                           Ex. AA. On

                                      6   February 20, 2020, Tradeshift filed this lawsuit. ECF 1. Trial is set for November 1, 2021. Fact

                                      7   discovery closed on May 15.

                                      8   III.     ARGUMENT

                                      9            A.     Summary Judgment Standard

                                     10            Summary judgment should be granted where the “pleadings, the discovery and disclosure

                                     11   materials on file, and any affidavits show that there is no genuine issue as to any material fact and
Gordon Rees Scully Mansukhani, LLP




                                     12   that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c); see also Anderson
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A genuine issue of material fact is one that

                                     14   could reasonably be resolved in favor of the nonmoving party, and which could “affect the outcome

                                     15   of the suit.” Id. at 248. A dispute about a material fact is “genuine” only if “the evidence is such that

                                     16   a reasonable jury could return a verdict for the nonmoving party.” Id.

                                     17             Where a non-moving party “fails to make a showing sufficient to establish the existence of

                                     18   an element essential to that party's case, and on which that party will bear the burden of proof at trial”

                                     19   there is no genuine issue of material fact, because “a complete failure of proof concerning an

                                     20   essential element of the nonmoving party's case necessarily renders all other facts immaterial.”

                                     21   Celotex Corp. v. Catrett, 477 U.S. 317 at 322 (1986).

                                     22            The fact record in this case is now complete and clear. Tradeshift cannot establish essential

                                     23   elements of any of its three Causes of Action. No reasonable jury could return a verdict for

                                     24   Tradeshift at trial. Summary judgment is therefore warranted as detailed below.

                                     25            B.     No Genuine Issue of Material Fact Exists as to Breach of Contract

                                     26            Tradeshift’s First Cause of Action for Breach of Contract alleges six purported breaches

                                     27

                                     28                                        -11-
                                                 DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                              Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 18 of 29



                                      1   committed by BuyerQuest on the Smucker Project. ¶ 31.9 Namely, “[1] failing to obtain

                                      2   Tradeshift’s review and consent to scope changes to the Smucker project; [2] interfering with

                                      3   Tradeshift’s program management duties; [3] failing to support Tradeshift with planning,

                                      4   configurations, deliverables, integrations, change requests, and product updates…[4] failing to

                                      5   follow Tradeshift’s lead with respect to supplier onboarding strategy and planning; [5] failing to

                                      6   follow the Change Control Process; and, [6] failing to include Tradeshift in communications with

                                      7   Smucker related to the Smucker project.” Id. The Complaint does not cite any specific

                                      8   provision of the Tradeshift-BuyerQuest Agreement. Id. Tradeshift’s own performance is alleged

                                      9   in conclusory fashion. Id., at ¶ 30.10

                                     10            “To prevail on a cause of action for breach of contract, the plaintiff must prove (1) the

                                     11   contract, (2) the plaintiff’s performance of the contract or excuse for nonperformance, (3) the
Gordon Rees Scully Mansukhani, LLP




                                     12   defendant’s breach, and (4) the resulting damage to the Plaintiff.” Richman v. Hartley (2014)
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   224 Cal.App.4th 1182, 1186. While the existence of the Tradeshift-BuyerQuest Agreement is

                                     14   not disputed, Tradeshift cannot establish the other three essential elements of its claim.

                                     15            1.     Tradeshift Did Not Perform under the Tradeshift-BuyerQuest Agreement

                                     16            The Tradeshift-BuyerQuest Agreement required Tradeshift to pay BuyerQuest its share

                                     17   of the fees for the Smucker Project                                                           ROF §

                                     18   3.d. Smucker made its first payment to Tradeshift on October 2, 2019. Tradeshift did not pay

                                     19   BuyerQuest until November 7. Smucker made its second payment to Tradeshift on October 31,

                                     20   2019. Tradeshift did not pay BuyerQuest until January 2, 2020. The two payments were

                                     21   therefore made 36 and 63 days after payment by Smucker to Tradeshift, respectively.

                                     22            Tradeshift’s failure to perform was not immaterial. It placed considerable strain on its

                                     23   relationship with BuyerQuest; on BuyerQuest’s ability to perform; and, contributed to Smucker’s

                                     24   concerns about Tradeshift’s financial viability that, in-turn, led to Smucker’s decision to

                                     25

                                     26   9
                                            All citations “¶ __” are to the Complaint.
                                          10
                                             “Tradeshift has substantially complied with all conditions, covenants and promises required on
                                     27   its part to be performed under each of the BuyerQuest Agreements except to the extent they have
                                          been excused by BuyerQuest’s refusal to perform.”
                                     28                                                  -12-
                                              DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 19 of 29



                                      1   terminate the Tradeshift-Smucker Agreement.

                                      2            2.      Tradeshift Cannot Establish BuyerQuest’s Breach

                                      3            The Complaint does not specify which provisions of the Tradeshift-BuyerQuest

                                      4   Agreement that BuyerQuest breached. See, ¶¶ 31-32. Five of the six breaches described

                                      5   correspond to only one section of the Agreement, however: the General Assumptions listed in

                                      6   the Statement of Work. See, ROF, Ex. F, section 3.1 (“BuyerQuest has made the following

                                      7   assumptions…”).11

                                      8            The General Assumptions. The General Assumptions are not enforceable obligations

                                      9   that can give rise to a breach claim as a matter of law. “The law has long distinguished between

                                     10   a ‘covenant’ which creates legal rights and obligations, and a ‘mere recital’ which a party inserts

                                     11   for his or her own reasons into a contractual instrument. Recitals are given limited effect even as
Gordon Rees Scully Mansukhani, LLP




                                     12   between the parties.” Emeryville Redevelopment Agency v. Harcros Pigments, Inc., 101
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Cal.App.4th 1083, 1101 n.6 (Cal. Ct. App. 2002)(collecting cases); Powertech Tech., Inc. v.

                                     14   Tessera, Inc., No. 10 Civ. 945, 2013 WL 12324116, at *10 (N.D. Cal. Apr. 15, 2013)(“Since

                                     15   recitals indicate only the background of a contract, that is, the purposes and motives of the

                                     16   parties, they do not ordinarily form any part of the real agreement.”)(citations omitted); see also,

                                     17   ACIM NY, L.L.C. v. Nissan N. Am., Inc., No. 17 CIV. 729 (LGS), 2019 WL 935424, at *4

                                     18   (S.D.N.Y. Feb. 26, 2019)(“Accordingly, no fact issue exists regarding the issue of [breach],

                                     19   because the Recitals are not binding as a matter of law.” (applying California law)).

                                     20            The General Assumptions are recitals made by BuyerQuest to provide context for its

                                     21   agreements in the preceding “Approach and Deliverables” section of the Agreement. If

                                     22   anything, the General Assumptions limited BuyerQuest’s obligations by delineating tasks that it

                                     23   would rely on Tradeshift to perform. Assumptions were used similarly in the Tradeshift-

                                     24   Smucker Agreement. See, ROF Ex. G. And Tradeshift agreed that the Assumptions in its

                                     25   contracts were

                                     26                                                  Ex. BB [pp.39:16-40:11].

                                     27
                                          11
                                               Compare, ¶ 31 with, General Assumptions 3.1.2; 3.1.4; 3.1.9; 3.1.12; and, 3.1.14.
                                     28                                                  -13-
                                                DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 20 of 29



                                      1          Communications with Smucker. The remaining obligation Tradeshift alleges

                                      2   BuyerQuest breached (by “failing to include Tradeshift in communications with Smucker related

                                      3   to the Smucker project” (¶ 31)) appears nowhere in the Tradeshift-BuyerQuest Agreement.12

                                      4   Moreover, witnesses from all parties testified that the project team communicated frequently and

                                      5   informally and that BuyerQuest and Smucker staff often communicated directly by virtue of the

                                      6   fact that BuyerQuest staff spent more time on-site at Smucker than did Tradeshift’s. Ex. I [pp.

                                      7   233:5-11; 234:8-11]; Ex. M [p.32:15-23]; Ex. BB [pp. 82:6-83:9]. Tradeshift was well aware of

                                      8   this by September, made no complaint, and the Project proceeded in the same way until its

                                      9   termination in January. Ex. BB [pp. 82:6-83:9].

                                     10          No Evidence of Breach. Even if the Agreement sections the Complaint alludes to

                                     11   created enforceable obligations, there is no evidence that BuyerQuest breached them. Tradeshift
Gordon Rees Scully Mansukhani, LLP




                                     12   identified four examples of breaching conduct in response to Interrogatories – all involved
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   technical aspects of the Smucker Project. 13 See, Ex. CC (Response to Interrogatory Nos. 5-10);

                                     14   M [pp.100:15-102:8]. Two were resolved to all parties’ satisfaction at the time. Ex. M [pp.

                                     15   84:11-85:8                           93:8-100:1

                                     16                 Two others arose in testing, were known to all parties and remained open by the

                                     17   time Smucker terminated Tradeshift. Id. [pp. 86:9-87:21 I                          ; 89:18-91:83

                                     18                   )].

                                     19          3.      Tradeshift Cannot Recover Lost Profits

                                     20          Tradeshift amended its Initial Disclosures to demand “its lost profits” from the

                                     21   Tradeshift-Smucker Agreement. Ex. DD. It subsequently again amended its Initial Disclosures

                                     22

                                     23
                                          12
                                             When asked to identify which sections of the Tradeshift-BuyerQuest Agreement forbade
                                     24   BuyerQuest to communicate directly with Smucker, Tradeshift’s corporate designee pointed to
                                     25   seven subsections. None remotely supports the theory that BuyerQuest was required to include
                                          Tradeshift in all communications with Smucker. See, Ex. BB [pp. 127:24-132:18]; see also,
                                     26   SOW §§ 2.1.2.2.2; 2.1.2.2.4; 2.2.3.1; 3.1.4; 3.1.5; 7.2.4. In fact, those provisions contemplate a
                                          collaborative effort with Tradeshift, BuyerQuest, and Smucker working freely together.
                                     27   13
                                             Namely, issues related to (1)                        (Response No. 5); (2)                      ;
                                          (id.) (3) a                              (id.); and (4)                       (Response No. 8).
                                     28                                                   -14-
                                              DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 21 of 29



                                                                                                          14
                                      1   to conform to the opinion of its damages expert -                    Ex. EE.

                                      2          Tradeshift’s demand overlooks the Limitation of Liability provisions in the Tradeshift-

                                      3   BuyerQuest Agreement.

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9          Limitation of liability provisions “have long been recognized as valid in California.”

                                     10   Food Safety Net Svcs. v. Eco Safe Systems USA, Inc., 209 Cal. App. 4th 1118, 1126 (Cal. Ct.

                                     11   App. 2012)(“a limitation of liability clause is intended to protect the wrongdoer from unlimited
Gordon Rees Scully Mansukhani, LLP




                                     12   liability.”). Neither of the bases commonly used to challenge the provision present themselves –
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   the Agreement does not implicate a public interest or any suggestion of unconscionability. 15 See,

                                     14   Tunkl v. Regents of the Univ. of California, 60 Cal. 2d 92, 98 (Cal. 1963).

                                     15          Lost profits are axiomatically the type of                                               that

                                     16   the Tradeshift-BuyerQuest Agreement prohibits. See, REST. (SECOND) CONTRACTS §

                                     17   347(b)(consequential damages are those proximately caused by the breach, such as mitigation

                                     18   costs; incidental expenses; or, lost profits); Lewis Jorge Constr. Mgmt. v. Pomona Unified Sch.

                                     19   Dist., 34 Cal. 4th 960, 975 (Cal. 2004)(“Lost profits, if recoverable, are more commonly special

                                     20   rather than general damages.”). 16 The Tradeshift-BuyerQuest Agreement therefore expressly

                                     21   precludes any recovery of lost profits, particularly upon termination of the Agreement, as

                                     22   Tradeshift did. Ex. AA.

                                     23
                                          14
                                     24       Tradeshift paid BuyerQuest only            during the life of the Tradeshift-BuyerQuest
                                          Contract.
                                     25   15
                                             Indeed, the Tradeshift-BuyerQuest Contract was prepared on a form developed by Tradeshift
                                          and Tradeshift was ostensibly the larger of the two companies. See, Am. Software v. Ali, 46 Cal.
                                     26   App. 4th 1386, 1390 (Cal. Ct. App. 1996).
                                          16
                                              Alternatively, even if recoverable, the maximum recovery would be limited
                                     27                                                             . CSA § 9.4.
                                     28                                      -15-
                                               DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 22 of 29



                                      1          C.      No Genuine Issue of Material Fact Exists as to Tortious Interference

                                      2          The centerpiece of the Complaint is its theory that BuyerQuest “disparaged” Tradeshift

                                      3   and maneuvered to create with Smucker the impression that Tradeshift was at fault for the

                                      4   failures of the Smucker Project. ¶ 37. The result was the termination of the Tradeshift-Smucker

                                      5   Agreement and Smucker’s award of a new contract to BuyerQuest alone. ¶ 39.

                                      6          In truth, Smucker independently concluded that Tradeshift had misrepresented its

                                      7   capabilities and its financial stability to induce the Tradeshift-Smucker Agreement. Smucker

                                      8   also independently concluded by December 18, 2019 that Tradeshift had failed to perform on the

                                      9   Smucker Project. At that point, Smucker intensified its contingency planning, including by

                                     10   inviting BuyerQuest to propose a solution of its own. BuyerQuest’s role in these events

                                     11   comprised making up for Tradeshift’s shortfalls on the Project; providing truthful answers to
Gordon Rees Scully Mansukhani, LLP




                                     12   Smucker’s queries; and, attempting to secure its own financial interest – both with respect to
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   unpaid fees Tradeshift owed BuyerQuest and                                            that

                                     14   BuyerQuest risked facing if the Smucker Project failed.

                                     15          The complete factual record bears out only this version of events. Tradeshift’s witnesses

                                     16   could identify no disparagement that took place during the project. Ex. M [pp. 102:21-103:11];

                                     17   Ex. BB [pp.76:23-77:18]. Smucker made clear there was none:

                                     18

                                     19                                                                  Ex. GG [p.252:19-22].

                                     20          The elements of a Cause of Action for Intentional Interference with Contractual Relations

                                     21   are (1) the existence of a valid contract between the plaintiff and a third party; (2) defendant’s

                                     22   knowledge of that contract; (3) defendant’s intentional acts designed to induce a breach or

                                     23   disruption of the contractual relationship; (4) actual breach or disruption; and (5) resulting

                                     24   damage. Ixchel Pharma, LLC v. Biogen, Inc., 9 Cal. 5th 1130, 1141 (Cal. 2020)(citations

                                     25   omitted); Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 825

                                     26   (9th Cir. 2008). Tradeshift cannot establish a genuine issue of material fact as to at least three of

                                     27   these elements.

                                     28                                    -16-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 23 of 29



                                      1            1.        Tradeshift Cannot Establish the Existence of a Valid Contract

                                      2            The threshold element of a tortious interference claim is the existence of a valid contract.

                                      3   Shamblin v. Berge, 166 Cal. App. 3d 118, 124 (Cal. Ct. App. 1985)(“a contract is valid if it is not

                                      4   illegal, opposed to public policy, or otherwise void.”)(citations omitted). A contract procured by

                                      5   fraud is void and therefore cannot support a claim for tortious interference. Renaissance Realty,

                                      6   Inc. v. Soriano, 120 Cal. App. 3d Supp. 13, 18 (Cal. Ct. App. 1981)(“a fraudulently procured

                                      7   contract cannot be the subject of the tort of interference with a business or contractual

                                      8   relationship.”).

                                      9            In Smucker’s January 16, 2020 letter, it terminated the Tradeshift-Smucker Contract

                                     10   citing

                                     11                           I Ex. N.   Smucker went on to say that, had Tradeshift
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13                                      Id. For these reasons, Smucker deemed the Tradeshift-Smucker

                                     14   Agreement voidable and then went on to void the Agreement by suing Tradeshift for Fraudulent

                                     15   Inducement and seeking a declaration to that effect as well as tort damages. Ex. E. That pending

                                     16   lawsuit asserts specific instances of fraud respecting Tradeshift’s products as well as

                                     17   misrepresentations about Tradeshift’s financial condition.

                                     18            Tradeshift cannot therefore bear its burden of proof to establish a valid contract.

                                     19   Smucker voided the Tradeshift-Smucker Agreement on fraudulent inducement grounds. The

                                     20   record here is in accord. For example,

                                     21

                                     22   alone demonstrate Tradeshift’s misrepresentation. Compare, Ex. C with Ex. F. Without a valid

                                     23   contract, Tradeshift’s interference claim fails at the outset.

                                     24            2.        Tradeshift Cannot Establish an Intentional Act Designed to Induce Breach

                                     25            The sine qua non of Tortious Interference is the defendant’s intentional act done for the

                                     26   purpose of disrupting or bringing about a breach of contract. See Family Home & Fin. Ctr., Inc.

                                     27   v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 825 (9th Cir.2008) (affirming summary

                                     28                                    -17-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 24 of 29



                                      1   judgment against intentional interference of contract claim where plaintiff could not prove “that

                                      2   [defendant’s] action was designed to accomplish interference”). Nothing in the record supports

                                      3   such a finding.

                                      4             Rather, the evidence of BuyerQuest’s communications with Smucker show an intent to

                                      5   protect BuyerQuest’s legitimate economic interest in the Smucker Project; or to convey truthful

                                      6   information useful for Smucker’s independent inquiry into Tradeshift; or post-date Smucker’s

                                      7   decision to proceed with selecting a replacement for Tradeshift. None can survive a summary

                                      8   judgment challenge – no jury could agree that BuyerQuest acted with the intent to disrupt the

                                      9   Tradeshift-Smucker Agreement. Specifically, in discovery, Tradeshift cited the following:

                                     10             January 2020 Powerpoint Slides. Tradeshift relies on two Powerpoint slide

                                     11   presentations. Ex. CC (Response No. 11). One, presented by BuyerQuest to Smucker at
Gordon Rees Scully Mansukhani, LLP




                                     12   Smucker’s request on January 7, 2020, outlines BuyerQuest’s proposal to complete the Smucker
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Project alone. Id., at p. 24 (citing BQ097218). Tradeshift is not mentioned. The other, a draft

                                     14   presentation, was never actually shared with Smucker. Id. (citing BQ100227); Ex. II (Supp.

                                     15   Response No. 11).

                                     16             These documents cannot therefore evince a genuine issue as to whether BuyerQuest acted

                                     17   with intent to disrupt: termination of the Tradeshift-Smucker Agreement was by January 7 a

                                     18   foregone conclusion (although whether BuyerQuest would be selected to continue the Smucker

                                     19   Project was not17). DeVoto v. Pacific Fidelity Life Ins. Co., 618 F.2d 1340, 1348 (9th Cir.

                                     20   1980)(“where a contract has been abrogated, competitors may thereafter offer to deal with the

                                     21   party who repudiated the contract without incurring liability in tort: there is no act of

                                     22   inducement, and once the contract is abrogated there is no advantage to appropriate”)(citing

                                     23   Rest. (Second) of Torts § 766, cmt. n); Bauer v. Interpublic Group of Companies, Inc., 255 F.

                                     24   Supp. 2d 1086, 1093, 1095 (N.D. Cal. 2003).

                                     25             Pre-January 2020 Communications. Tradeshift has cited certain communications

                                     26

                                     27   17
                                               Exhibit O [p. 268:10-12 “
                                                                           ”]
                                     28                                       -18-
                                                DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 25 of 29



                                      1   before January 7 to further support its claims that BuyerQuest disparaged Tradeshift. Ex. CC

                                      2   (Response No. 11, pp.18-22). Yet, these communications (mostly internal BuyerQuest emails

                                      3   relaying second-hand accounts of conversations between BuyerQuest’s CEO and Smucker’s

                                      4   Jason Barr) do little more than highlight the undeniable problems with Tradeshift’s performance

                                      5   on the Smucker Project and BuyerQuest’s intensifying efforts to get paid by Tradeshift.

                                      6          Actions taken by a party to protect its own economic interest in another’s contract are not

                                      7   actionable as tortious interference as a matter of law. Nor do they prove an intent to disrupt the

                                      8   Tradeshift-Smucker Agreement – the intent was to protect BuyerQuest’s position under the

                                      9   Tradeshift-BuyerQuest Agreement. See, e.g., Sade Shoe Co. v. Oschin & Snyder, 162 Cal. App.

                                     10   3d 1174, 1181 (Cal. Ct. App. 1985)(“One who has a financial interest in the business of another

                                     11   is privileged purposely to cause him not to enter into or continue a relation with a third person in
Gordon Rees Scully Mansukhani, LLP




                                     12   that business if the actor (a) does not employ improper means, and (b) acts to protect his interest
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   from being prejudiced by the relation.”) (citing Restatement (Second) of Torts, § 769).

                                     14          Furthermore, these communications were good faith responses to Smucker’s requests for

                                     15   information. See Cabanas v. Gloodt Assocs., 942 F. Supp. 1295, 1307 (E.D. Cal. 1996), aff'd

                                     16   sub nom. Cabanas v. Gloodt Assocs., Inc., 141 F.3d 1174 (9th Cir. 1998) (finding that it is not

                                     17   improper to interfere with a contract if one gives “honest advice within the scope of a request for

                                     18   the advice” and that “the advice was given in good faith”)(quoting Restatement (Second) Torts §

                                     19   772(b)). There is therefore no tort.

                                     20          Glassdoor Reviews. Tradeshift made much in discovery about the forwarding of

                                     21   negative reviews posted to the website “Glassdoor” by Tradeshift insiders. BuyerQuest’s CEO

                                     22   shared them with Mr. Barr of Smucker. He did so to follow up on conversations in which the

                                     23   two discussed Tradeshift. The reviews are critical of Tradeshift, but available to any internet

                                     24   user. Mr. Mulloy forwarded them with anodyne commentary, e.g. “Attached are four of the

                                     25   recent glassdoor posts that gave me pause” but also expressions of hope for the project: “testing

                                     26   is going well…so, that’s good to hear.” Ex. S.

                                     27          The sharing of public information and the disclosure of truthful information cannot

                                     28                                    -19-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 26 of 29



                                      1   support a tortious interference claim. See, e.g. Savage v. Pac. Gas & Elec. Co., 21 Cal. App. 4th

                                      2   434, 449 (Cal. Ct. App. 1993) (“A person cannot incur liability for interfering with contractual or

                                      3   economic relations by giving truthful information to a third party.”)(citation omitted); Matilock,

                                      4   Inc. v. Pouladdej, 2020 WL 3187198, at *5 (N.D. Cal. June 15, 2020)(“The Court nevertheless

                                      5   questions the viability of pursuing a cause of action premised on the idea that a defendant’s

                                      6   truthful statements interfered with someone’s business or contract, and this issue plainly will be

                                      7   relevant at the summary judgment stage if the case makes it that far.”)(citing Worldwide

                                      8   Primates, Inc. v. McGreal, 26 F.3d 1089, 1092 (11th Cir. 1994)); see also Restatement (Second)

                                      9   of Torts § 772 (1979).

                                     10          3.      Tradeshift Cannot Establish Causation

                                     11          Tradeshift must also prove that the acts of BuyerQuest caused the disruption or breach of
Gordon Rees Scully Mansukhani, LLP




                                     12   the Tradeshift-Smucker Agreement. That is, Tradeshift must demonstrate that, absent the
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   BuyerQuest conduct complained of, the Tradeshift-Smucker Agreement would have continued

                                     14   and been performed. See, e.g., VasoNova Inc. v. Grunwald, 2012 WL 4119970, at *4 (N.D. Cal.

                                     15   Sept. 18, 2012) (granting motion to dismiss tortious interference with contract claim because

                                     16   plaintiff failed to allege that the “contract would otherwise have been performed”)(quotations

                                     17   and citations omitted). Hahn v. Diaz-Barba, 194 Cal. App. 4th 1177, 1197 (Cal. Ct. App.

                                     18   2011)(“Plaintiffs must first prove a causal connection between defendants’ conduct and their

                                     19   harm, meaning that the letter agreement would have been performed absent the interference with

                                     20   it.”). The record flatly contradicts causation here.

                                     21          Smucker decided alone and independently to terminate the Tradeshift-Smucker

                                     22   Agreement. It undertook a wide-ranging inquiry into its business relationship with Tradeshift

                                     23   beginning in October 2019. It took into account Tradeshift’s failure to perform the Smucker

                                     24   Project as well as its misrepresentations in the vendor selection process - including those about

                                     25   its financial health. Tradeshift’s failure on the Smucker Project was plain to the Smucker team

                                     26   managing it. Concerns about Tradeshift’s finances arose independently of any input from

                                     27   BuyerQuest. Tradeshift had multiple opportunities to assuage Smucker’s concerns but eschewed

                                     28                                    -20-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 27 of 29



                                      1   them all.

                                      2          By December 18, Smucker had independently concluded Tradeshift was a lost cause. At

                                      3   most, BuyerQuest’s communications to Smucker were data points in a broader collection of facts

                                      4   that led to that conclusion. Without BuyerQuest’s input, the same conclusion would have been

                                      5   reached and the Tradeshift-Smucker Agreement would have been terminated regardless. See

                                      6   Moser v. Encore Cap. Grp., Inc., 455 F. App'x 745, 748 (9th Cir. 2011)(affirming summary

                                      7   judgment on intentional interference with contract claim because plaintiff “has not shown

                                      8   proximate causation” between defendant’s acts and the contract breach); Moore v. Apple Inc.,

                                      9   2015 WL 7351464, at *3 (N.D. Cal. Nov. 20, 2015) (no liability if the defendant’s conduct “is

                                     10   not a substantial factor in bringing about harm to another if the harm would have been sustained

                                     11   in the absence of the actor's conduct”)(quoting Restatement (Second) of Torts § 432(1)); Bauer,
Gordon Rees Scully Mansukhani, LLP




                                     12   255 F. Supp. 2d at 1095. Tradeshift cannot establish the essential element of causation.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          D.      No Genuine Issue of Material Fact Exists as to Breach of the Covenant of
                                                         Good Faith and Fair Dealing
                                     14

                                     15          To prevail on its third Cause of Action for Breach of the Covenant of Good Faith and
                                     16   Fair Dealing, Tradeshift must show that: “(1) the parties entered into a contract; (2) the plaintiff
                                     17   fulfilled his obligations under the contract; (3) any conditions precedent to the defendant's
                                     18   performance occurred; (4) the defendant unfairly interfered with the plaintiff's rights to receive
                                     19   the benefits of the contract; and (5) the plaintiff was harmed by the defendant's conduct.”
                                     20   Rosenfeld v. JPMorgan Chase Bank, N.A., 732 F. Supp. 2d 952, 968 (N.D. Cal. 2010) (internal
                                     21   citations omitted). Tradeshift alleges that BuyerQuest breached the Covenant by encouraging
                                     22   Smucker to terminate the Tradeshift-Smucker Agreement and by refusing to continue to perform
                                     23   under the Tradeshift-BuyerQuest Agreement after Smucker did terminate the Tradeshift-
                                     24   Smucker Agreement. ¶ 43. The Breach of Covenant claim fails for two reasons.
                                     25          First, a breach of covenant claim cannot simply restate the same factual allegations as a
                                     26   breach of contract claim brought in the same action. Careau & Co. v. Sec. Pac. Bus. Credit, Inc.
                                     27   (1990) 222 Cal. App. 3d 1371, 1395 (Cal. Ct. App. 1990)(“If the allegations do not go beyond
                                     28                                    -21-
                                             DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                          Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 28 of 29



                                      1   the statement of a mere contract breach and, relying on the same alleged acts, simply seek the

                                      2   same damages or other relief already claimed in a companion contract cause of action, they may

                                      3   be disregarded as superfluous as no additional claim is actually stated.”).

                                      4           Here, Tradeshift’s Contract and Covenant claims allege the same facts and seek identical

                                      5   damages. Compare, ¶ 32 (“BuyerQuest has further materially breached the Agreements by

                                      6   refusing to perform any of its work or obligations following Smucker’s purported termination of

                                      7   the Smucker Services Agreement”) with ¶ 43 (“BuyerQuest has cited Smucker’s ineffective

                                      8   termination of the Smucker Services Agreement for BuyerQuest’s own refusal to continue to

                                      9   perform under and comply with the terms of the BuyerQuest Agreements.”) and ¶ 33 with ¶ 44

                                     10   (identical damages claims).

                                     11           Second, the covenant of good faith and fair dealing cannot “be read to prohibit a party
Gordon Rees Scully Mansukhani, LLP




                                     12   from doing that which is expressly permitted by an agreement.” Carma Developers, Inc. v.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 374 (Cal. 1992)(“implied terms should never be read to

                                     14   vary express terms.”).

                                     15           The Tradeshift-BuyerQuest Agreement expressly provides that

                                     16

                                     17                                                                                        CSA § 9.2;

                                     18   see also, MSA § 12.2 (“

                                     19             ”). Tradeshift cannot therefore complain that conduct expressly contemplated and

                                     20   permitted by the mutual non-exclusivity provision breached the covenant of good faith and fair

                                     21   dealing. The Breach of Covenant Cause of Action is barred as a matter of law.

                                     22   IV.     CONCLUSION

                                     23           No genuine dispute as to any material fact exists on any of Tradeshift’s three Causes of

                                     24   Action. Tradeshift cannot establish the essential elements of its claims. Moreover, the record

                                     25   demonstrates that BuyerQuest acted properly to ensure the success of the Smucker Project and

                                     26   thereby to protect its own interest in the Tradeshift-Smucker Agreement. It engaged in no

                                     27   disparagement, only the good faith provision of truthful information. The decision to terminate

                                     28                                       -22-
                                                DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                           Case 3:20-cv-01294-RS Document 126 Filed 08/05/21 Page 29 of 29



                                       1   the Tradeshift-Smucker Agreement was Smucker’s alone – one reached through the methodical

                                       2   deliberative process of a large and sophisticated business. Nothing said or done by BuyerQuest

                                       3   compelled the inevitable conclusion that Smucker reached by itself: Tradeshift misrepresented

                                       4   itself; failed to perform; and, had to be replaced.

                                       5                                                  Respectfully submitted,

                                       6
                                            Dated: August 4, 2021                       GORDON REES SCULLY MANSUKHANI, LLP
                                       7

                                       8

                                       9                                                By:
                                                                                              Craig J. Mariam
                                      10
                                                                                              Anthony D. Phillips
                                      11                                                      Eunice J. Liao
 Gordon Rees Scully Mansukhani, LLP




                                                                                        Attorneys for Defendant BuyerQuest, Inc
                                      12                                                      .
    275 Battery Street, Suite 2000
      San Francisco, CA 94111




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28                                    -23-
1220641/60224096v.1
                                              DEFENDANT BUYERQUEST, INC.’S MOTION FOR SUMMARY JUDGMENT AND
                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
